Citation Nr: 1713593	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  16-29 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for post-operative residuals of traumatic brain injury (TBI), to include memory impairment.

2.  Entitlement to service connection for an ear drum disorder, to include as due to post-operative residuals of traumatic brain injury.

3.  Entitlement to service connection for a speech disability, to include as due to post-operative residuals of traumatic brain injury. 

4.  Entitlement to service connection for a walking/dizziness condition, to include as due to post-operative residuals of traumatic brain injury.

5.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.





REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service from February 1959 to August 1959.  

The appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) that granted service connection for bilateral hearing loss, evaluated as 10 percent disabling, and denied entitlement to service connection for post-operative residuals of traumatic brain injury, to include memory impairment, and ear drum, speech and walking/dizziness disorders.

Review of the record discloses that the results of a Disability Benefits Questionnaire (DBQ) pertaining to the issue of a higher rating for the service-connected bilateral hearing loss disability has become associated with the claims file since the issuance of the July 2015 statement of the case.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, such evidence is subject to initial review by the Board.  This is because the substantive appeal was not received prior to February 2, 2013 and the Veteran has not requested in writing that the agency of original jurisdiction (AOJ) initially review such evidence. See 38 U.S.C.A. § 7105 (e)(1), (2) (West 2014).  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

"A motion to advance this appeal on the Board's docket has been raised.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. 20.900(c) ("advanced age" is defined as 75 or more years of age).

REMAND

Service connection for bilateral hearing loss was granted by rating decision in July 2014, effective from January 2014.  A 10 percent disability rating was assigned.  The Veteran has perfected a timely appeal for a higher initial rating.

Review of the record discloses that a Disability Benefits Questionnaire (DBQ) dated in January 2014 was submitted for the Veteran showing pure tone thresholds in the right ear of 40/85/95/105 and 35/65/75/80 in the left ear at the 1000/2000/4000 Hertz frequencies, respectively.  Speech discrimination scores were 80 percent in the right ear and 88 percent on the left.  Sensorineural hearing loss was diagnosed.

On VA audiology evaluation for compensation and pension purposes in May 2014, pure tone thresholds in the right ear were 35/90/95/100 and 30/75/80/80 in the left ear at the 1000/2000/3000/4000 Hertz frequencies, respectively.  Speech discrimination was 88 percent in the right ear and 94 percent on the left.  

On most recent audiology DBQ dated in August 2015 received for the Veteran, pure tone thresholds in the right ear were 45/80/80/80 and 35/65/75/75 in the left at the 1000/2000/3000/4000 Hertz frequencies, respectively.  Speech discrimination was noted to be 10 percent in each ear.

The Board acknowledges that the most recent VA audiology examination for the Veteran is almost three years old as of this writing.  However, the "mere passage of time" does not render an old examination inadequate. Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007).  In Palczewski, the Court noted that a factor to consider when a new examination was warranted was whether the submission of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim. Palczewski at 183.  In this case, as shown above, clinical evidence has been received showing a precipitous decline in the Veteran's speech discrimination scores from 88 and 94 percent in May 2014 to 10 percent in each ear in August 2015.  As such, a current VA audiology examination is indicated to corroborate the results obtained on the August 2015 DBQ.  

The Veteran asserts that he sustained traumatic brain injury (TBI) during service and now has post-operative residuals of such that include memory impairment, and ear drum, speech and walking/dizziness disorders.  The Board observes, however that on VA examination in May 2014, the examiner related that the Veteran denied a history of head trauma.  It was noted that he reported that while stationed at 29 Palms [CA], he sustained noise trauma from the sequential fire of a 105 Howitzer and that a round went off that blew him 30 feet.  This indicates that the Veteran claims blast trauma leading to TBI resulting in the development of memory impairment, and ear drum, speech and walking/dizziness symptoms.

The Veteran is competent to report that he sustained blast trauma during service because this requires only personal knowledge as it comes to him through the senses. See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  The Board observes, however, that he has never had a VA examination to determine whether he reasonably has residuals of blast trauma or TBI related to active service and this should be accomplished.  The threshold for obtaining an examination is "low". McLendon v. Nicholson, 20 Vet.App. 79, 85-86.  

The Veteran is currently service connected for bilateral hearing loss disability and tinnitus.  In this regard, consideration of the question of whether the Veteran has ear drum, speech and walking/dizziness disorders as secondary to service-connected disability is indicated.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991); see also Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Therefore, on remand, the VA examiner must provide an opinion as to whether the Veteran's claimed ear drum, speech and walking/dizziness conditions are secondary to or aggravated by service-connected hearing loss and tinnitus.

Additionally, the Veteran will be provided the opportunity to furnish the names of all providers that he has seen for TBI or blast trauma since service for a fully informed clinical picture pertaining to his claims.  In this regard, the Board observes that there are no clinical records relating to the claimed residuals of in-service TBI until 2014.  As such, the Veteran is informed that his claims are substantially compromised by the lack of clinical records of treatment for the claimed disorders for more than five decades following his separation from active service.  The Veteran is advised that it is in his best interest to provide VA additional information and/or authorization to retrieve clinical records from all providers who have treated him for the claimed disorders since 1959 and prior to 2014.  The "duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  If the appellant wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence to decide a claim. Id.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide written authorizations with the names and addresses of any and all health care providers, to include any within the VA system, who treated him for blast trauma/TBI from 1959 and prior to 2014.  Thereafter, the RO must attempt to secure all pertinent records from the identified providers.  All attempts to obtain records should be documented in the claims file.

2.  The RO must schedule the Veteran for a VA audiology evaluation to ascertain the severity of his service-connected bilateral hearing loss disability.  The evaluation should be conducted in accordance with 38 C.F.R. § 4.85 (2016).  The audiologist must attempt to explain the nature of any precipitous decline in the speech discrimination scores since VA examination in 2014.

3.  Schedule the Veteran for an examination for TBI purposes by a VA physician who is a neurologist.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  Access to Virtual VA/VBMS and a copy of this remand must be made available to the examiner for review prior to examination.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented history and assertions.  After a thorough review of the evidence and a physical examination, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) a) the Veteran has any objective residuals of TBI, and if so what they are; b) whether it is at least as likely as not any claimed TBI or blast injury residuals relate back to service; c) whether it is at least as likely as not any current ear drum, speech and walking/dizziness disorder is caused by (secondary to) service-connected disorders, including hearing loss and tinnitus, or has been made chronically worse (aggravated) by service-connected hearing loss and/or tinnitus; d) whether the Veteran's symptoms claimed as TBI, memory impairment, ear drum, speech and walking/dizziness disorders are more likely than not of post service onset and unrelated to service or a service-connected disability.  The examiner must attempt to explain the nature of any precipitous decline in speech discrimination scores obtained on audiology evaluation since VA examination in 2014.   

The examiner must provide detailed and complete rationale for his/her opinion.  

4.  The RO must ensure that the medical report requested above fully and completely complies with this remand and all instructions.  If the neurologist's report is insufficient in any manner, or if a requested action is not taken or is deficient, the report must be returned for correction to avoid a future remand. Stegall v. West, 11 Vet.App. 268 (1998).

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case and afford the Veteran and his Representative an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)





		
YVETTE R. WHITE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

